
	
		III
		110th CONGRESS
		2d Session
		S. RES. 506
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2008
			Mr. Nelson of Nebraska
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that
		  funding provided by the United States to the Government of Iraq in the future
		  for reconstruction and training for security forces be provided as a loan to
		  the Government of Iraq.
	
	
		Whereas the United States has been engaged in Iraq for
			 more than 5 years at a great cost to the United States in both lives and
			 resources;
		Whereas March 19, 2008, marked the fifth anniversary of
			 the engagement of the United States in Iraq;
		Whereas the United States Government has spent
			 $600,000,000,000 to fight the war in Iraq and that expenditure has contributed
			 greatly to the Nation’s debt;
		Whereas taxpayers in the United States have provided
			 $45,000,000,000 in funding for reconstruction to the country and the Government
			 of Iraq;
		Whereas world oil prices have reached more than $100 a
			 barrel;
		Whereas consumers in the United States are paying record
			 gas prices of approximately $3.29 a gallon;
		Whereas, when the war began, Deputy Secretary of Defense
			 Paul Wolfowitz said, We’re dealing with a country that can really
			 finance its own reconstruction, and relatively soon.;
		Whereas, due to high oil prices and expanded oil
			 production, it has been predicted that the Government of Iraq is likely to
			 experience an enormous revenue windfall;
		Whereas, in January 2008, the Government Accountability
			 Office issued a report stating that, according to Iraq’s official expenditure
			 reports, the Government of Iraq had spent only 4.4 percent of its
			 $10,100,000,000 investment budget as of August 2007;
		Whereas Iraq has not made satisfactory progress toward
			 achieving the political benchmarks established by Congress; and
		Whereas the Government of Iraq needs to invest in the
			 future of Iraq by paying a larger share of the costs of reconstruction: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that any funding provided by the United States to the Government of Iraq for
			 reconstruction and training for security forces after the date on which the
			 Senate agrees to this resolution be provided as a loan to the Government of
			 Iraq.
		
